Case 1:20-cr-O0088-DLC Document 41

UNITED STATES DISTRICT COURT
SCUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
-y-
GABRIEL DIXON,

Defendant.

DENISE COTE, District Judge:
On August 27, 2020,
from the defendant. It is hereby

ORDERED that

Filed 08/28/20 Page 1 of1

 

 

 

--X
20Cr0088 (DLC)
ORDER
fr
| USDC SONY
: NOCUMENT
_ : |) LECTRONICALLY FILED
HOC Be

 

wwe FiLep:_3[28]20 24

 

 

this Court received the attached letter

the defendant’s letter will be considered in

connection with the defendant’s sentencing proceeding, which is

scheduled for October 16, 2020.

Dated: New York, New York

August 28, 2020

“NISE COTE
United Stdates District

[isos by

Judge

 

 
